                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                     BECKLEY DIVISION


ANDREW GUTIERREZ, et al.,

                              Plaintiffs,

v.                                                  CIVIL ACTION NO. 5:19-cv-00369

MIKE HORTON, et al.,

                              Defendants.


                         MEMORANDUM OPINION AND ORDER

       The Plaintiffs, Andrew Gutierrez and Bonnie Valigura, filed a pro-se Complaint

(Documents 3 & 4) on May 10, 2019. They assert that the Defendants, primarily state officials

and employees associated with the Department of Health and Human Resources, wrongfully took

their minor children. They seek monetary damages and the return of their “property.” By

Standing Order (Document 6) entered on May 10, 2019, this matter was referred to the Honorable

Omar J. Aboulhosn, United States Magistrate Judge, for findings of fact and recommendation for

disposition. In a Proposed Findings and Recommendation (PF&R) (Document 7) entered on May

20, 2019, Judge Aboulhosn recommend that the Court deny the Plaintiffs’ Application to Proceed

in Forma Pauperis (Document 1), dismiss the Plaintiffs’ complaint, and remove the matter from

the Court’s docket. The Plaintiffs filed a document docketed as objections (Document 8), a

Notice to Amend Claim (Document 9), a Notice to Stay (Document 16) and several additional

notices, motions, and letters. The Court has reviewed the PF&R, the complaint, the objections,

and all additional filings. For the reasons stated herein, the Court finds that the PF&R should be

adopted.
                                       STANDARD OF REVIEW

       This Court “shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1)(C).

However, the Court is not required to review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985). In addition,

this Court need not conduct a de novo review when a party “makes general and conclusory

objections that do not direct the Court to a specific error in the magistrate's proposed findings and

recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). When reviewing

portions of the PF&R de novo, the Court will consider the fact that Petitioner is acting pro se, and

his pleadings will be accorded liberal construction. Estelle v. Gamble, 429 U.S. 97, 106 (1976);

Loe v. Armistead, 582 F.2d 1291, 1295 (4th Cir. 1978).

                                          DISCUSSION

       The PF&R provides the following summation of the Plaintiffs’ claims: they “assert that

their children or ‘property’ was ostensibly taken by child protective services in Raleigh County,

West Virginia, and have provided the names of individuals that appear to be involved in an abuse

and neglect proceeding pending in the Raleigh County Circuit Court.” (PF&R at 5.) Judge

Aboulhosn explains that they do not allege a basis for federal jurisdiction, and there does not

appear to be complete diversity between the parties. To the extent the complaint could be

construed as presenting a due process claim, he concludes that the Court lacks jurisdiction. Judge

Aboulhosn explains that federal question jurisdiction is not appropriate because Younger

abstention likely applies to the ongoing state custody proceedings. In addition, several defendants

                                                 2
are entitled to judicial or prosecutorial immunity, and the complaint does not contain sufficient

factual allegations to state a claim against any defendant.

       The document docketed as objections contains various assertions as to the Plaintiffs’

preferred form of address and favored terminology. It does not address any of the factual findings

or legal conclusions contained in the PF&R. The notice to amend adds additional Defendants but

does not contain additional factual allegations or otherwise alter the claims. A document titled

“Exhibit 1” (Document 11) contains a series of quotations or excerpts from cases and statutes, with

no further explanation or attempt to connect those cases to the Plaintiffs’ claims. The remaining

filings consist of photographs of the Plaintiffs’ children and procedural proposals. Because the

Plaintiffs did not point the Court to any specific error in the PF&R, the Court finds that de novo

review is not required.

       In the notice to stay, which was filed after the objections, notice to amend, “exhibit” and

photographs, the Plaintiffs indicate that they are not prepared to move forward due to personal and

financial obligations. Given the nature of the claims, the Court finds that a stay is unwarranted.



                                         CONCLUSION

       Wherefore, after thorough review and careful consideration, the Court ORDERS that the

Plaintiffs’ Objections (Document 8) be OVERRULED and that the Magistrate Judge’s PF&R

(Document 7) be ADOPTED.            The Court further ORDERS that the Plaintiff’s Complaint

(Documents 3 & 4) be DISMISSED, that all pending motions be TERMINATED AS MOOT,

and that this matter be REMOVED from the Court’s docket.




                                                 3
       The Court DIRECTS the Clerk to send a certified copy of this Order to counsel of record

and to any unrepresented party.

                                           ENTER:        July 3, 2019




                                              4
